Citation Nr: 0304373	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  99-19 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1987 to February 
1989.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which denied the benefit sought on 
appeal.

In a January 2001 Board decision, the veteran's claim of 
service connection for degenerative disc disease of the 
lumbar spine was remanded for additional development.  The 
development was accomplished to the extent possible, and the 
case has now been returned to the Board for adjudication.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  Following service, the veteran was diagnosed with 
degenerative disc disease of the lumbar spine.

3.  The veteran's degenerative disc disease of the lumbar 
spine is not causally or etiologically related to the 
veteran's active service.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was neither 
incurred nor aggravated by active military service, nor may 
it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5103A, 5107(b), 5108 (West 1991 & Supp. 
2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The rating decision, 
the statement of the case, and the supplemental statements of 
the case issued in connection with the veteran's appeal, as 
well as additional correspondence to the veteran, have 
notified him of the evidence considered, the pertinent laws 
and regulations, and the reason that his claim was denied.  
The RO indicated that it would review the information of 
record and determine what additional information is needed to 
process the veteran's claim.  The RO also informed the 
veteran of what the evidence must show in order to grant 
service connection, as well as provided a detailed 
explanation of why the requested benefit was not granted.  In 
addition, the statement of the case and the supplemental 
statements of the case included the criteria for granting 
service connection, as well as other regulations pertaining 
to his claim.  Similarly, letters to the veteran, from the 
RO, notified the veteran as to what kind of information was 
needed from him, and what he could do to help his claim.  See 
Quartuccio v. Principi, 16 Vet. App.  183,187 (2002) 
(requiring VA to notify the veteran of what evidence he was 
required to provide and what evidence VA would attempt to 
obtain).  Accordingly, the Board finds that the notification 
requirements of the VCAA have been satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained.  In addition, the veteran was 
afforded two VA examinations.  In addition, the RO, pursuant 
to the Board's remand, requested additional information from 
the veteran.  However, the appellant failed to submit any 
additional information.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) ("The duty to assist is not always a one-way 
street.  If a veteran wants help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.").  The veteran and his representative have not 
made the Board aware of any additional evidence that should 
be obtained prior to appellate review, and the Board is 
satisfied that the requirements under the VCAA have been met.  
As such, the Board finds that the duty to assist has been 
satisfied and the case is ready for appellate review.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See also 
VAOPGCPREC 16-92.

The veteran claims entitlement to service connection for 
degenerative disc disease of the lumbar spine.  A veteran is 
entitled to service connection for a disability resulting 
from a disease or injury incurred in or aggravated in the 
line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).  The mere fact of an in-
service injury is not enough; there must be evidence of a 
chronic disability resulting from that injury.  If there is 
no evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  In addition, a veteran is entitled to a 
presumption of service connection where a veteran has served 
continuously for 90 days and a chronic disability, such as 
arthritis, is manifested to a degree of 10 percent or more 
within one year of service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The evidence of record consists of the veteran's service 
medical records, VA medical records, and a VA examination 
report.  As noted earlier, the veteran failed to submit any 
additional medical evidence.

Service medical records are entirely negative for complaints, 
treatment, or diagnoses of low back pain.  A May 1987 Report 
of Medical Examination for purposes of enlistment indicates 
that clinical evaluation of the veteran's spine and 
musculoskeletal system were normal.  

A November 1988 Report of Medical History for purposes of 
medical evaluation board indicates that the veteran reported 
a history of swollen or painful joints and a locked knee.  He 
also reported having chronic knee pains and that he underwent 
a knee operation.  He denied having a bone, joint, or other 
deformity, as well as denied experiencing recurrent back 
pain.  The contemporaneous Report of Medical Examination for 
purposes of a Medical Evaluation Board also showed a normal 
clinical evaluation of the spine and musculoskeletal system.  
The examining provider noted that the veteran had chronic 
knee pains.

The veteran was given a Physical Profile for his knees in 
July 1988.

A November 1988 Disposition Form regarding a Medical Board 
Proceeding indicates that the veteran was enrolled in the 
Army Weight Control Program, and that the veteran's failure 
to lose the required weight would result in a discharge.  A 
December 1988 Medical Evaluation Board Proceedings report 
indicates that the veteran received a profile for stiffness 
and pain in both knees, which restricted his activities, 
including prohibiting squats, knee bends, crawling, climbing, 
wearing a backpack over 40 pounds, and unlimited walking, or 
swimming.

The veteran was first afforded a VA examination in connection 
with his claim in June 1999.   According to the report, the 
veteran complained of a back injury 1994, for which he 
received a CT scan.  The veteran reported that the CT scan 
showed "three disc disease and some arthritis of his lumbar 
spine."  Physical examination showed that range of motion of 
the back was forward flexion to 70 degrees, extension to 20 
degrees, lateral flexion to 20 degrees, and rotation to 35 
degrees.  Muscle strength was 5 out of 5 and ankle and knee 
reflexes were normal.  There was no evidence of clonus and 
Babinski's test was negative.  The examiner noted that a CT 
scan was reviewed, which showed that the veteran had some 
degenerative disc disease, with disc bulging at three levels, 
but that the veteran's back was otherwise normal and that the 
veteran had no neurological symptoms.  The examiner also 
noted that the veteran sustained a back injury in 1994, but 
that he "[didn't] know how it [was] related. . . ."

A June 1999 VA medical record indicates that the veteran had 
a history of chronic low back pain and was concerned about 
arthritis.

An August 1999 VA medical record indicates that the veteran 
had 9 visits to the kinesiotherapy outpatient exercise 
intervention program due to obesity and deconditioning.  A 
medical history of knee and back pain and hypertension was 
noted.  A physical therapy treatment note indicates that the 
veteran was referred for a TENS unit for low back pain, and 
that he felt relief from the TENS unit while in the clinic.

A September 1999 VA medical record states that the veteran 
was status-post a 1994 back injury, and that he complained 
that physical therapy did not work.  He also complained of 
low back pain, stating that his spine felt like it was 
"twisted" and that his leg and buttock muscles were sore.  
He denied numbness and tingling.  Another treatment note 
indicates that the veteran complained of low back pain, which 
radiated into his buttocks and anterior thighs to his feet.  
He also reported foot cramps and constipation, but denied 
numbness and tingling and changes in bowel or bladder habits.

An October 1999 radiology report indicates that the veteran 
received an MRI of the lumbar spine for back pain and 
bilateral knee pain.  According to the report, the veteran's 
lumbar vertebrae were normal in shape and alignment, but 
there was a loss of disc signal and height at L5-S1.  There 
was also a minimal diffuse disc bulge at L5-S1 with 
herniation, which slightly displaced the traversing right S1 
nerve root and extended slightly into the right neural 
foramen.  There was no evidence of canal stenosis or neural 
foraminal narrowing.  The impression was right paracentral 
disc herniation, which touched the traversing right S1 nerve 
root and extended into the right neural foramen at the L5-S1 
level.

A January 2000 VA medical record states that the veteran's 
"work capacity" was evaluated for purposes of the 
vocational rehabilitation program.  The evaluating provider 
noted that the veteran had a brace, magnet, TENS unit, 
physical therapy, and medication, without improvement.  The 
provider also noted that the veteran was obese and had 
multiple levels of facet arthritis of the lumbar spine.

The veteran was afforded a hearing before the RO in March 
2000.  According to the transcript, the veteran testified 
that he took pain medicine for his back and knee pain, and 
that he had problems finding "employment for light work" 
due to his back and knee pain.  The veteran also testified 
that he had pain in his back while in service from carrying a 
70-pound "ruck."  The veteran stated that he "reported it 
to the medical section", which told him it was a back 
strain, gave him pain medicine, and told him "to keep 
moving."  He also stated that he received a profile for his 
knees, but not his back.  He reported that he had back pain 
and problems since his discharge from service, but that he 
was not treated for his back until December 1994, when "a 
bulge [was] created in one of the discs."  He also reported 
that he has since gone to physical therapy, but that surgery 
was not an option and that steroid injections did not work.

A July 2001 VA treatment note indicates that the veteran 
"sustained a herniated disc in 1994 [due to a] job related 
injury."  The veteran complained of chronic knee and back 
pain.

An October 2001 VA treatment note indicates that the veteran 
related that he injured his back while getting out of bed, as 
his back started to hurt when he stood up.  He denied any 
falls or other injuries to the back.  He also denied leg 
pain, foot drop, or bladder control problems.  He requested a 
statement for his job, as he took time off from work due to 
his history of chronic back pain.  The veteran also related 
that he used pain medication or warm heat for the back pain.  
Examination showed fair range of motion upon turning from 
side to side, and upon forward flexion, but the examiner 
noted that the veteran was slow to come up from bending over.  
There was no evidence of foot drop.  The diagnosis was a 
history of chronic low back pain.

The veteran received another VA examination in March 2002.  
The report indicates that the veteran related that he had 
bilateral knee problems in service due to patellofemoral 
joint problems and Osgood-Schlatter disease, and that he was 
discharged secondary to knee problems, "as he was unable to 
stay fit."  The veteran reported that he sustained a back 
injury in 1994, while picking up a heavy load at a civilian 
job, with an immediate onset of low back pain.  The veteran 
also reported that an MRI at that time revealed a herniated 
disc.  The veteran complained of daily low back pain, which 
is mainly localized to his back, with some symptoms in the 
anterior portions of his bilateral thighs.  He denied 
surgeries, but reported an epidural injection approximately a 
year and a half earlier, without relief.  The examiner noted 
that a review of the veteran's medical records was negative 
for complaints of back pain while in service, despite the 
veteran's reports that he had intermittent back pain 
associated with carrying a backpack.  The examiner also 
reviewed the October 1999 MRI (described earlier) and a 1999 
x-ray, which revealed a normal lumbar spine with maintained 
intervertebral disc heights and no evidence of degenerative 
changes.  

Physical examination showed that the veteran was obese and 
walked with a normal gait.  There was tenderness in the 
midline and lumbar spine areas, and some mild left 
paravertebral tenderness to palpation.  Range of motion 
showed forward flexion to 75 degrees, 25 degrees of 
hyperextension, 35 degrees in lateral flexion, and 75 degrees 
of bilateral rotation.  Straight leg raising was negative 
bilaterally.  Motor strength was 5 out of 5, and the veteran 
had full sensation in the L1 through S1 dermatome levels.  
Reflexes in the patellar and Achilles distributions were 
symmetric.  The assessment was low back pain with an MRI 
documented disc herniation   The examiner stated that the 
veteran's low back injury occurred after his service, and 
that there was no evidence, based on the history as reported 
by the veteran, that the veteran sustained a disc herniation 
while in service, as the veteran did not report having 
experienced radicular symptoms during service.  The examiner 
also stated that the veteran's current disc herniation did 
not correlate with the findings upon physical examination, as 
there were no findings of a S1 nerve root herniation.  An x-
ray of the lumbosacral spine showed normal lumbar vertebrae 
and an incomplete fusion of the spinous process at S1, 
without clinical significance.

Additional VA medical records indicated that the veteran had 
a history of chronic low back pain, but did not report any 
findings upon physical examination or other diagnoses.

Based on the foregoing medical evidence and the entire 
record, the Board finds that the preponderance of the 
evidence is against a claim for service connection for a back 
disorder.  See 38 U.S.C.A. §§ 1110, 1131 (an award of service 
connection requires that the veteran incur a disease or 
disability during service.).   The Board acknowledges that 
the veteran currently has a back disorder.  However, the 
medical evidence of record clearly indicates that the 
veteran's current degenerative disc disease of the lumbar 
spine is not related to his service.  As previously 
discussed, the veteran's service medical records do not show 
any treatment, complaints, or diagnoses related to a back 
disorder.  The veteran's service medical records also showed 
normal physical evaluations of the veteran's spine.  
Additionally, there is also no evidence of arthritis being 
manifest within one year after separation from service.  See 
38 C.F.R. § 3.309.  

Moreover, the Board points out that the VA examiners 
questioned the relationship of the veteran's back disorder to 
his service, and noted that the veteran injured his back 
after service, as a result of a 1994 work-related incident.  
Most significantly, the March 2002 VA examiner found that the 
veteran's low back disorder occurred after his service, and 
that there was no evidence that the veteran's disc herniation 
was related to his service.  It is also noteworthy that the 
veteran did not report having treatment for his low back 
until 1994, after his work-related injury, and that the 
veteran has not provided any medical evidence of treatment 
for low back pain prior to 1999, nearly 10 years after his 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  

Furthermore, the veteran has not provided any evidence, other 
than his statements, demonstrating that he had a back 
disorder during service, nor has he provided any evidence 
otherwise linking his current back disorder to his active 
service.  A causal link between the veteran's current 
degenerative disc disease and his service has not been 
established, and because the veteran is a layperson without 
medical training or expertise, his contentions do not 
constitute competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that lay 
persons are not competent to offer medical opinions or 
evidence of causation, as it requires medical knowledge).  
Accordingly, the Board finds that the veteran is not entitled 
to service connection for degenerative disc disease of the 
lumbar spine.

Therefore, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim of service 
connection for degenerative disc disease of the lumbar spine.  
As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran, the provisions of 38 U.S.C.A. § 5107(b), as amended, 
are not applicable, and the appeal is denied.


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

